This was a petition for a rehearing of the case reported ante 534. The petition was based upon affidavits alleging the discovery of material evidence since the former hearing, and upon the suggestion that this court had overlooked the fact that appellant had moved for a new trial in the court below on the ground that the solicitor had improperly appealed to the prejudices of the jury. This *609petition was dismissed by an order PER curiam, filed December 17, 1892, the court saying:
After a very careful consideration of this petition, the court is unable to discover that any material fact or principle of law has either been overlooked or disregarded. There is therefore no ground for a rehearing. The application, also embraced in the petition, for leave to move the Circuit Court for a new trial upon the ground of after discovered evidence has not, and cannot, be considered, for the reason that no notice of a motion to that effect has been served upon the solicitor with copies of the affidavits in support of such motion. This court must not therefore be regarded as deciding or even intimating any opinion as to the merits of such application. The stay of the remittitur is hereby revoked.